             Case 1:20-cv-00949-JD Document 22 Filed 02/05/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

COLLISION COMMUNICATIONS, INC.,

                       Plaintiff,

        v.                                                     C.A. No. 19-CV-12251-ADB

NOKIA SOLUTIONS AND NETWORKS OY,

                       Defendant.


                       FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE
                  STATEMENT OF NOKIA SOLUTIONS AND NETWORKS OY

        Pursuant to Federal Rule of Civil Procedure 7.1, defendant Nokia Solutions and

Networks Oy states as follows.      Nokia Solutions and Networks Oy is a Finnish company

organized and existing under the laws of Finland. It is a wholly-owned subsidiary of Nokia

Corporation, a publicly traded company organized and existing under the laws of Finland. Nokia

Corporation is not owned by any parent corporation and no other publicly held corporation owns

10% or more of its stock.

                                           Respectfully submitted,

                                           NOKIA SOLUTIONS AND NETWORKS OY,

                                           By its attorneys,

                                           /s/ David Himelfarb
                                           David Himelfarb, BBO #649596
                                           dhimelfarb@mccarter.com
                                           John Allen, BBO # 673081
                                           jallen@mccarter.com
                                           McCarter English, LLP
                                           265 Franklin Street
                                           Boston, MA 02110
                                           Tel: (617) 449-6500
                                           Fax: (617) 607-9200
February 5, 2020


ME1 32562619v.1
            Case 1:20-cv-00949-JD Document 22 Filed 02/05/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, David Himelfarb, hereby certify that on this 5th day of February, 2020, a true copy of
the above document was served on counsel for all parties through the Court’s ECF/CM system.

                                            /s/ David Himelfarb
                                            David Himelfarb
Dated : February 5, 2020




                                           2
ME1 32562619v.1
